Citation Nr: 1717706	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  15-16 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 30 percent for service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with anxiety and depression, prior to December 4, 2014.

2.  Entitlement to a higher rating in excess of 10 percent for service-connected cervical fusion, during the period from April 1, 2011 to September 27, 2016, and in excess of 30 percent thereafter.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 22, 2013 and since September 27, 2016. 


REPRESENTATION

Appellant represented by:	Nancy Y. Morgan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1996.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the RO in Nashville, Tennessee.

In the January 2015 rating decision, the RO granted service connection and a 30 percent rating for acquired psychiatric disorder, including PTSD and adjustment disorder with anxiety and depression, and granted service connection for a cervical spine disability (characterized as cervical fusion).  The RO assigned an initial temporary 100 percent rating for the cervical spine disability, with a 10 percent rating effective April 1, 2011.  The Veteran perfected an appeal for higher ratings for these disabilities.

A videoconference hearing was held in July 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

A November 2015 Board decision, in pertinent part, denied entitlement to an initial rating for PTSD in excess of 30 percent prior to December 4, 2014, and granted a 50 percent, but no higher, thereafter.  The Veteran appealed the Board's November 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in August 2016, the Court granted a Joint Motion for Partial Remand (Joint Motion), vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the Joint Motion.  The November 2015 Board decision also denied referral for extraschedular consideration for PTSD under 38 C.F.R. § 3.321.  The Veteran did not appeal that determination to the Court and the Joint Motion specifically stated that the Veteran had abandoned the claim.  As such, that issue is not before the Board.

The claims for an increased rating for a cervical spine disorder and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) were also remanded by the Board in November 2015.  The TDIU claim was subsequently granted by a December 2016 rating decision, fully resolving the Veteran's appeal as to the claim for the period from April 22, 2013 to September 27, 2016.  However, the instant appeal stems from a December 2010 claim.  The Board notes TDIU was also raised as part of the Veteran's claim for an increased initial rating for her service-connected psychiatric and cervical spine disabilities.  See February 2015 statement.  As such, the Board has jurisdiction to consider TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that every claim for a higher evaluation includes a claim for TDIU where the appellant contends that his or her service-connected disabilities prevent employment).  Furthermore, the Board notes that in the aforementioned December 2016 rating decision, the RO indicated that the claim for TDIU was moot, effective September 27, 2016, as the Veteran's service-connected disabilities had a combined evaluation of 100 percent from that date.  However, the award of a combined 100 percent evaluation does not necessarily negate a claim for TDIU from that date, if there are other disabilities upon which a TDIU rating may be based.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  As the disabilities on appeal impact employability the Board finds that entitlement to TDIU prior to April 22, 2013 and since September 27, 2016, is appropriately on appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's claim for a TDIU rating has been characterized accordingly. 

In the December 2016 decision, the RO also increased the rating for cervical fusion to 30 percent effective from September 27, 2016.  In January 2017, the RO received a letter from the Veteran's representative requesting an earlier effective date for the increased rating for the cervical fusion.  The issue of entitlement to higher ratings than those assigned for cervical fusion remains on appeal because the Veteran has not indicated a desire to withdraw the issue.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for service-connected cervical fusion and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to December 4, 2014, the Veteran's acquired psychiatric disorder including PTSD and adjustment disorder with anxiety and depression was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

Prior to December 4, 2014, the criteria are not met for a disability rating higher than 30 percent for an acquired psychiatric disorder.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.21, 4.126, 4.130, Diagnostic Codes 9400, 9411, 9435, 9440 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant with pre-adjudication notice by letters dated in January 2011, May 2011, and August 2011 regarding her initial claim of service connection for a psychiatric disorder.  With respect to the claim for a higher initial rating for the service-connected psychiatric disorder, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records and records from the Social Security Administration (SSA), and arranged for VA compensation examinations and medical opinions as to the severity of her psychiatric disorder.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran was provided with VA psychiatric examinations in March 2011, November 2011, and December 2014 which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's condition.  It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score (explained in more detail below).  The DSM was recently updated with a 5th Edition (DSM-V), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The claim on appeal was certified to the Board on January 7, 2015.  Thus, the claim was pending before the AOJ and DSM-V applies.  

The Board notes that when addressing an increased rating claim, the issue in determining the sufficiency of an examination is whether the examiner provided enough information to determine if the Veteran meets the rating criteria.  Despite the use of the DSM-IV in the 2011 VA examination reports, the Board still finds the 2011 and 2014 examination reports adequate and not prejudicial to the Veteran, as they fully discuss the Veteran's PTSD symptoms with results that are applicable to the rating criteria. 

The Veteran's most recent examination was in December 2014, and she has not asserted, and the evidence does not reflect, that her condition has worsened since that time; therefore an additional examination is not required.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time is not a basis for requiring of new examination).

In compliance with the August 2016 Joint Motion, the parties found that the Board, in its November 2015 decision, erred by failing to discuss what probative value if any is placed upon the August 2013 SSA determination in which the Veteran was found to be disabled since September 5, 2012 and that the Board should analyze VA treatment records dated from February to September 2012 reflecting GAF scores of 60.  The evidence identified in the Joint Motion will be set forth in detail below.

In light of the above, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Increased Rating

The Veteran contends that, for the period prior to December 4, 2014, her service-connected psychiatric disorder is more disabling than evaluated.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has rated the Veteran's service-connected psychiatric disorder (acquired psychiatric disorder to include PTSD and adjustment disorder with anxiety and depression) as 30 percent disabling under Diagnostic Codes 9440-9411, from December 29, 2010 through December 3, 2014.

Although PTSD, chronic adjustment disorder, generalized anxiety disorder and depressive disorder are rated under different Diagnostic Codes, each of these disorders is evaluated under the same rating criteria found in the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  See Diagnostic Codes 9411 (PTSD), 9440 (chronic adjustment disorder), 9400 (generalized anxiety disorder), 9433 (persistent depressive disorder (dysthymia), 9434 (major depressive disorder), and 9435 (unspecified depressive disorder).

The Board will rate all of the Veteran's symptoms from her service-connected psychiatric disorders together, as rating each psychiatric disorder separately would violate the rule against pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.  

The Board finds that the evidence does not reflect that she has separate and distinct manifestations from each psychiatric disorder.  See report of December 2014 VA examination.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).    A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9400-9440. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  Rather, it serves as merely an example of the symptoms that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117   (Fed. Cir. 2013).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether she has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

While the Rating Schedule indicates the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), it does not assign disability percentages based solely on Global Assessment of Functioning (GAF) scores.  See 38 C.F.R. § 4.130 (2016).  On the other hand, the DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

On VA mental disorders examination in March 2011, the examiner noted that approximately 90 minutes into the examination, the Veteran told him that she had withdrawn her claim for service connection for depression and anxiety secondary to chronic low back strain.  Thus, a complete medical opinion was not provided.  Nonetheless, he conducted an examination.   The Veteran stated that she injured her back in service when she fell five feet from a B-52 to the tarmac, falling backwards as the ropes that were usually present to grasp had been removed.  She reported that she was sexually assaulted on the night of the back injury after returning to her hotel from the emergency department.  Currently, she had two good girlfriends, and she and her children did things with them and their children.  She had been married to her third husband for the past 17 years, and had three children.  She said that in the summer, everyone came to their house because they own a pool.  She stated that she gardened, swam, walked to tennis courts, watched movies on family Friday night, and played games on Saturday night.  She denied any suicide attempts or history of violence.  She denied substance use, and denied problems with alcohol.  She provided the examiner with a written statement regarding military sexual trauma (MST).  

On examination, speech was unremarkable, attitude was cooperative, affect was normal, mood was good, attention was intact, and she was oriented to person, place and time.  Thought process and content were unremarkable, and there were no delusions or hallucinations.  With regard to judgment and insight, the examiner indicated that she understood the outcome of behavior, and understood that she had a problem.  She had no sleep impairment.  She had no inappropriate behavior, no obsessive or ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts, and no episodes of violence.  Impulse control was good, and she could maintain minimum personal hygiene.  Remote, recent, and immediate memory were normal.  She reported that she had been taking psychiatric medication for several years and it had been working well.  She was a paralegal, and had held her current job for 5 to 10 years.  She lost time from work due to cervical spine surgery.  No Axis I diagnosis was indicated, and the current GAF was 75.  The examiner said he was unable to diagnose either depression or anxiety secondary to chronic low back strain as requested by the RO, as the Veteran stated that she had confirmed her withdrawal of these claims, and moreover, he did not perceive any symptoms of such.  He noted that although panic disorder was reportedly the reason she was taking sertraline and buspirone, the Veteran said she had not had an episode in years, as it was well-controlled with these medications.  The examiner indicated that he found no current psychiatric disorders, and the Veteran had reported panic disorder in the past with no current symptoms.

In May 2011, the Veteran filed a claim for PTSD due to MST.

On VA examination in November 2011, the examiner diagnosed adjustment disorder with mixed anxiety and mood, and did not diagnose any other current psychiatric disorder.  The GAF was 65.  The examiner opined that although a mental condition had been formally diagnosed, the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.   The examiner noted that the Veteran's reported depressive and anxiety symptoms appeared to relate to cervical spine concerns.

During the examination, the Veteran reported good ongoing relationships with her husband and children, and spent most of her free time with them.  She also said she had a good friend who was also a Veteran.  She spent her leisure time with her kids, going to the pool with her children, reading, and gardening.  She returned to work in April 2011 after cervical neck surgery and was averaging 20 hours of work per week, and she planned to increase her hours in the future with better pain management.  The examiner noted that a September 2011 treatment record showed that she was diagnosed with depressive disorder not otherwise specified (NOS), and panic disorder without agoraphobia, with a GAF of 65.  She took medication but did not receive therapy.  

At that time, the examiner indicated that the Veteran had symptoms of depressed mood and anxiety due to her current psychiatric disorder.  The Veteran said her anxiety was related to her fear of pain, and fear that the cervical neck surgery left her vulnerable.  The examiner indicated that at the time of the examination, her mood appeared euthymic and affect was normal, and that episodes of increased anxiety about possibly being without her pain medication did not meet the full criteria for panic episodes.  The Veteran reported that she effectively used "self talk" to manage episodes and they resolved within ten minutes.

On examination, she was oriented to person, place, time and situation, was cooperative, eye contact was within normal limits, and mood appeared generally euthymic with congruent affect.  Thought associations were relevant and goal-directed, and thought content was normal and non-delusional.  She did not report hallucinations, and none were elicited.  Speech was normal in rate and volume and was appropriate.  Psychomotor activity was within normal limits.  The examiner indicated that the Veteran's symptoms of depression and anxiety reflected concern about financial difficulties, and an adjustment reaction to learning that the recent cervical fusion surgery will not permanently relieve her cervical pain, developing headaches since the surgery, and learning that she should be careful so as not to reinjure the cervical spine surgery site.  The examiner indicated that while she continued to experience low back pain, her worry, concern, and depressive symptoms seemed to predominantly follow from her ongoing pain, headaches and caution related to the cervical repair.  Prior to the surgery, she tried not to limit her actions/behavior as a way to fight back against the pain and maintain a normal life.  The examiner indicated that it is common to experience fluctuations in mood and affect when faced with accepting or adjusting to losses in physical health and functioning, self-image, or life plans.  

A February 2012 VA psychiatry outpatient note reflects that the Veteran had been referred for depression and anxiety.  She said her back pain had worsened and was exacerbating her depression.  She denied suicidality and homicidality.  On examination, she was neatly groomed and dressed, was friendly, calm and cooperative, with no tremors or ataxia, good eye contact, and speech was normal.  She described her mood as "fair."  There was a full range in affect, there were no obsessions, paranoia or delusions, thought process was linear and goal-directed, there were no hallucinations, memory and concentration were intact, and insight and judgment were good.  The Axis I diagnosis was mood disorder due to chronic back pain, and panic disorder without agoraphobia.  The GAF was 60.  The physician increased her dosage for Sertraline for depression/anxiety, and continued the current dosage of Buspirone for anxiety.

In September 2012, the Veteran reported that she recently lost her job due to having to deal with chronic pain, and her mood was "crappy" as a result.  The diagnosis was mood disorder due to chronic back pain, and panic disorder without agoraphobia.  The GAF was 60.

A March 2013 VA psychiatric note reflects that the Veteran reported that she was recently fired from her job as a paralegal due to missing work after a hysterectomy.  She complained of significant depression due to financial problems and because of her attempts to obtain service connection.  She also reported a history of MST.  The diagnostic impression was major depressive disorder versus mood disorder due to medical condition.  It was noted that she had financial problems and was unemployed.  The GAF was 55.

An April 2013 VA treatment note reflects that the Veteran complained of depression because of pain.  She was diagnosed with mood disorder due to chronic back pain, and panic disorder without agoraphobia.  The GAF was 50.  Primary care notes reflect that she was seen for chronic neck and back pain and had insomnia.

An August 2013 SSA decision that found the Veteran to be disabled from September 5, 2012, due, in part, to depression.  As noted in the August 2013 SSA decision, the Veteran alleged her depression and medication use caused her difficulty with concentration and task completion.  The Veteran also stated that on some days she could not get out of bed due to depression and pain and that she was eventually terminated from her job due to absenteeism. 

A December 2013 VA psychology note reflects that the Veteran was alert and  oriented, with appropriate dress and grooming, and normal kinetics.  Her mood was mildly depressed and anxious, and her affect was consistent with this.  Speech was logical and goal directed, with normal rate and rhythm.  There was no current suicidal or homicidal ideation, and no delusions or hallucinations.  The diagnoses were depression NOS, anxiety NOS, and chronic pain.  Her occupational functional impairment was described as moderate.

A March 2014 psychology note reflects that the Veteran reported that she was getting better sleep, and said she had been resting during the day, which was helpful.  On examination, she was alert and oriented with appropriate dress and grooming.  She had normal kinetics, her mood was irritable and depressed, and affect was flat.  Speech was logical and goal-directed, with normal rate and rhythm.  There were no current suicidal or homicidal ideations, or delusions or hallucinations.  The diagnoses were depression NOS, anxiety NOS, and chronic pain.

In June 2014, her depression was noted to be mild.  On mental status examination, she was alert and oriented times three, neatly groomed, neatly dressed, friendly, calm, cooperative, with no tremors or ataxia.  Eye contact was good, speech had  normal rate, volume and articulation, and was non-pressured.  Her mood was described as "not good," and she had a full range in affect.  She denied acute suicidality and homicidality.  There were no obsessions, paranoia, or delusions.  Her thought process was linear and goal-directed.  She had no hallucinations, and memory was intact in all 3 domains.  Concentration was intact, and insight and judgment were good.  The diagnosis was mood disorder due to chronic back pain, and panic disorder.  She was continued on Venlafaxine, which the Veteran stated was helpful.

Based on this collective body of evidence, the Board finds that during the period prior to December 4, 2014, the Veteran's service-connected acquired psychiatric disorder was no more than 30 percent disabling.   The Board notes that on VA examination in March 2011, the examiner found no current Axis I psychiatric disorder, and indicated that he did not perceive any symptoms of depression or anxiety.  The current GAF was 75.  The Veteran reported that she had been taking psychiatric medication for several years and it had been working well, and she was working as a paralegal, a job which she had held for several years.  She had been married for many years, and enjoyed many activities with good friends and their and her children.

On VA examination in November 2011, the examiner diagnosed adjustment disorder with mixed anxiety and mood, and did not diagnose any other current psychiatric disorder.  The GAF was 65.  The examiner opined that although a mental condition had been formally diagnosed, the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.   The Veteran reported that she was working 20 hours per week, continued to enjoy activities with her children and husband, and reported good ongoing relationships with them.  The examiner indicated that she had symptoms of depressed mood and anxiety due to her current psychiatric disorder.

Subsequent treatment records show complaints of depression, anxiety, and sleep impairment related to chronic pain.  The Board finds that prior to December 4, 2014, the Veteran's acquired psychiatric disorder including PTSD and adjustment disorder with anxiety and depression was primarily manifested by symptoms of depression, anxiety, and sleep impairment.  The evidence of record for this time period is indicative occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

The Board notes that the August 2013 SSA decision determined the Veteran to be disabled from September 5, 2012, due, in part, to depression.  As noted in the August 2013 SSA decision, the Veteran alleged her depression and medication use caused her difficulty with concentration and task completion.  The Veteran also stated that on some days she could not get out of bed due to depression and pain and that she was eventually terminated from her job due to absenteeism.  Here, although the Veteran alleged difficulty with concentration and task completion, there is no objective evidence that prior to December 4, 2014 the Veteran had decreased concentration and difficulty with task completion that rose to the level of occupational and functional impairment with reduced reliability and productivity.  Specifically, VA treatment records reflect that her concentration was intact; insight and judgment were good; though content was without obsession, paranoia, and delusion; and her thought process was linear and goal directed.  See February 2012, September 2012, December 2012, and February 2014 VA treatment records.  Those VA treatment records also reflect the Veteran had either no difficulty with work and activities or thoughts and feelings of incapacity, fatigue, or weakness related to activities, work, or hobbies; however she had not decreased actual time spent in activities and there was no decrease in productivity.  Thus, although the August 2013 SSA determination found the Veteran to be disabled from September 5, 2012, due, in part, to depression, her level of disability resulting from depression prior to December 4, 2014 is contemplated by the 30 percent rating assigned.

While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established.  Rather, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

GAF scores reported on the March and November 2011 VA examination reports were 75 and 65, respectively, indicating the presence of no more than mild symptomatology.  GAF scores reported in 2012 and 2013 range from 50 to 60.  A GAF range of 51-60 indicates moderate symptoms; or any moderate difficulty in social, occupational, or school functioning.  

The Board observes that such GAF scores, when viewed in light of the Veteran's overall mental health picture, warrant an evaluation no higher than 30 percent and this evaluation is consistent with the symptomatology contemplated by such Rating Schedule.  The Veteran's symptoms of depression, chronic sleep impairment, and anxiety as described above are specifically enumerated in the schedular criteria for a 30 percent rating.  While the GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned, the fact remains that it represents a medical professional's professional estimation as to the level of impairment caused by the entirety of the Veteran's psychiatric symptoms at the time of the evaluation.  The Board acknowledges that the Veteran's psychiatric disorder did cause some impairment; however, this impairment was not so profound as to cause occupational and social impairment with reduced reliability and productivity.  Here, the majority of the Veteran's symptoms do not reflect such a severity to warrant a 50 percent evaluation.  Rather, the overall evidentiary record shows that the severity of the Veteran's disability most closely approximates the criteria for a 30 percent disability evaluation.  Based on the evidence, the Veteran's symptoms are not indicative of the type of severity warranting a 50 percent rating prior to December 4, 2014. 

The Board notes that the GAF score of 50 was assigned on one occasion in April 2013.  A GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). However, a GAF score of 50 is just barely in the "serious" category, as a GAF score of 51 represents moderate symptoms.  In addition, the Veteran's reported and observed symptoms at that time are not consistent with a higher 50 percent rating.  Rather the Veteran denied acute suicidality and homicidality at that time and had no obsessions.  Although she reported depression, anxiety, and insomnia; she denied hallucinations; and her concentration, insight, and judgment were deemed intact and/or good.  Her general fund of knowledge was noted to be above average and she had no difficulty with work and activities because of her psychiatric disorder at that time.  Although the Veteran was noted to have no more than an isolated  finding of flattened affect; a higher evaluation of 50 percent is not warranted in this case as the evidence does not indicate reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.   

In evaluating the Veteran's claim for a higher rating, the Board previously considered whether she is entitled to a greater level of compensation on an extraschedular basis.  As noted above, the November 2015 Board decision denied referral for extraschedular consideration for the acquired psychiatric disorder under 38 C.F.R. § 3.321.  The Veteran did not appeal that determination to the Court and the Joint Motion indicated that the Veteran had abandoned the claim.  As such, that issue is not before the Board.  

Additionally, the Veteran may be awarded extraschedular ratings based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Prior to December 4, 2014, a higher rating in excess of 30 percent for service-connected acquired psychiatric disorder, including PTSD and adjustment disorder with anxiety and depression, is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for a higher initial rating for service-connected cervical fusion, and for a TDIU.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Cervical Spine Disability

Service connection has been established for cervical fusion, rated 100 percent disabling from December 29, 2010, 10 percent disabling from April 1, 2011, and 30 percent disabling from September 27, 2016.  

In a February 2015 notice of disagreement, the Veteran's representative contended that a 30 percent rating should be assigned for the cervical spine disability as she had 0 degrees of range of motion of the cervical spine.  Alternatively, she contended that the examination report should have been returned for further clarification, citing 38 C.F.R. § 4.2.

At the Veteran's July 2015 hearing, the Veteran's representative contended that the Veteran had no range of motion in her neck due to her cervical fusion at her June 2014 VA examination, and that a rating higher than 10 percent was warranted.

A review of the report of the June 2014 VA cervical spine compensation examination reflects that although the Veteran was able to perform initial range of motion testing, she refused to perform repetitive use testing due to anticipated pain.  The examiner then stated that the Veteran did not have additional limitation of motion of the cervical spine following repetitive-use testing, and that she could not predict loss of range of motion with flare-up without resort to mere speculation, because the Veteran reported constant unchanging neck pain.  On VA examination in June 2014, the Veteran was unable or unwilling to perform repetitive use testing due to pain.  

The Veteran was provided an additional VA examination of her cervical spine in September 2016; however range of motion joint testing was not performed on both active and passive motion, in weight-bearing and nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of 38 C.F.R. § 4.59, an addendum report is necessary to decide the claim.

The September 2016 VA examiner was also asked to review the prior June 2014 examination report as well as the more recent examination findings, and comment on the effects of repetitive use on range of motion of the cervical spine.  Although the September 2016 VA examiner noted the limitation of functional ability on repetitive testing and with repeated use over a period of time for the September 2016 examination, no further comment was provided regarding the prior examination report.  Thus, on remand, the examiner should also estimate any additional loss of function with repetitive movement and during periods of flare-up regarding the 2014 VA examination, expressed in degrees of lost motion. 

TDIU

As discussed in the Introduction, the issue of entitlement to a TDIU has been raised as part and parcel to the increased rating claim.  See Rice, 22 Vet. App. 447 (2009). The Veteran's claim for a TDIU prior to April 22, 2013 is dependent on whether her service connected disabilities rendered her unable to secure or follow a substantially gainful occupation.  Thus it is inextricably intertwined with the issue of entitlement to a higher rating for the service-connected cervical fusion, which is herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, appellate adjudication of the TDIU issue is deferred pending completion of the action requested below.

VA also has a "well-established" duty to maximize a claimant's benefits.  See Buie, 24 Vet. App. at 250.  As the award of a TDIU after September 27, 2016, may provide additional benefit to the Veteran, the RO should consider whether a TDIU is warranted after September 27, 2016, despite the Veteran's 100 percent schedular rating that has been in effect since that date.

While on remand, all outstanding VA treatment records must be obtained.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant VA or private medical records dated since April 2016 and associate them with the claims file.

2.  After obtaining the available records, the entire records must be made available to and reviewed by the September 2016 VA examiner.  

(a)  To the extent feasible, the examiner should provide an estimate based on a review of the medical evidence of any difference between passive and active motion and comparing weight-bearing and nonweight-bearing functionality throughout the period on appeal, including the time period represented by the previous June 2014 examination.

(b)  The examiner should also estimate any additional loss of function with repetitive movement and during periods of flare-up regarding the 2014 VA examination, expressed in degrees of lost motion.

(c)  The examiner should also fully describe the functional effects of the disability, including its effects on occupational functioning and daily activities for the entire period on appeal and provide an opinion as to the combined functional impact of the Veteran's service-connected disabilities prior to April 22, 2013. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

5.  Then, readjudicate the Veteran's claims for a higher rating for the cervical spine disability and for a TDIU, based on the entirety of the evidence.  Specifically, adjudicate entitlement to a TDIU prior to April 22, 2013 and from September 27, 2016, to include whether the Veteran is entitled to a TDIU from September 27, 2016, despite the 100 rating for adjustment disorder that has been in effect since that date.  If necessary for any period on appeal, pursuant to 38 C.F.R. § 3.321 (b)(1), refer the TDIU claim to the VA Director, Compensation and Pension Service, for extra-schedular consideration.  If the claims remain denied, and to the extent that TDIU is not granted for any period on appeal, the RO must provide the Veteran and her representative with a supplemental statement of the case, allow an appropriate period of time for response, before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


